Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 4, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  151835(99)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  MICHAEL WENNERS, DAVID CROSS, and                                                                   Richard H. Bernstein,
  SALLY CROSS,                                                                                                        Justices
           Plaintiffs-Appellants,
                                                                    SC: 151835
  v                                                                 COA: 314938
                                                                    Washtenaw CC: 12-001197-CH
  MATTHEW D. CHISOLM and AMY C.
  CHISOLM, a/k/a AMY C. VOGEL,
            Defendants-Appellees,
  and
  CLAUDIA M. WEBB and MARY J. POIRER,
             Defendants.
  ________________________________________/

         On order of the Chief Justice, the alternative request in the motion of defendants-
  appellees for a fourteen-day extension to file their answer to the application for leave to
  appeal is GRANTED. The answer will be accepted as timely filed if submitted on or
  before August 10, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 4, 2015
                                                                               Clerk